DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 5/10/2019.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 5/10/2019 have been received.
Information Disclosure Statement
The information disclosure statements submitted on 5/10/2019 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Drawings
The drawings submitted on 5/10/2019 are acceptable for the purpose of examination.
Specification
The specification submitted on 5/10/2019 is acceptable for the purpose of examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more.
	Step 1: Claims 1-7 are directed to a method (i.e., process), claims 8-14 are directed to a non-transitory computer-readable storage medium (i.e., product/article of manufacture), and Claims 15-20 are directed to a system (i.e., machine/apparatus); therefore, all pending claims are directed to one of the four statutory categories of invention.
	Step 2A, Prong 1: Claim 1 recites “determining, by an automated regression detection systems (ARDS), that training of a ML model is complete, the ML model comprising a version of a previously trained ML model, and in response, automatically, by the ARDS:” (Mental processes – observation, evaluation, judgment, opinion), “retrieving the ML Model” (data collection – insignificant extra-solution activity), “executing regression testing and detection using the ML model generating regression results relative to the previously trained ML model, and” (data collection and comparison – insignificant extra-solution activity), “publishing the regression results” (outputting the data – insignificant extra-solution activity).
	The claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., determining, by an automated regression detection system (ARDS), that training of a ML model is complete, something that can be done manually). ARDS lacks implementation detail, therefore it is treated as a generic computer function to implement a mental process that can be performed manually.  Thus, the claim falls within the mental processes enumerated category of abstract ideas.

	Independent claim 8 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 8 includes the additional limitations of “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.”  However, these limitations appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
	Independent claim 15 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 15 includes the additional limitations of “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon, which when executed by the computing device, cause the computing device to perform operations.” These also appear to be a high level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
	Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea.  The first collecting step in claim 1 is recited at a high level of generality (i.e., retrieving a software program (trained ML model) for use in the testing and analysis step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
	The second collecting step in claim 1 is recited at a high level of generality (i.e., testing a system for a response) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g) (3).
	The outputting step in claim 1 is recited at a high level of generality (i.e., as a general means of sending the data without further user interaction) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
	Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Feeding data to an automated regression detection system (ARDS) is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.  See applicant’s specification [0051 – 0057] Fig. 5 for a generic computer description.  The judicial exception is not integrated into a practical application.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recite an abstract idea.
	Independent claims 8 and 15 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea.  Such elements do not integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity.  See MPEP 2106.05(d).
	After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
	Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application,  in the Step 2A, Prong 2 analysis, the additional elements of performing steps “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations” and “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon, which when executed by the computing device, cause the computing device to perform operations” are construed as generic or conventional computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea.  Therefore the claims are not patent eligible under 35 U.S.C. 101.
	The same conclusion is reached for the dependent claims of claims 1, 8, and 15, see below for detail.
	Claims 2, 9, and 16 are dependent on independent claims 1, 8, and 15, respectively. The dependent claims recite “wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).” This is merely describing at a high level of generality the type of data that links the data to a field of use, i.e. that the results fit a normal distribution. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 3, 10, and 17 are dependent on dependent claims 2, 9, and 16, respectively.  The dependent claims recite “wherein the variance comprises one or more of a negative-side variance indicating regression of the ML model relative to the previously trained ML model, and a positive-side variance indicating improvement of the ML model relative to the previously trained model.”  This again, is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The test data must by necessity be either a negative variance, exactly at the mean, or a positive variance. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 4, 11, and 18 are dependent on independent claims 1, 8, and 15, respectively.  The dependent claims recite “wherein determining that training of a ML model is complete comprises determining that a container within which the ML model is trained in a ML server is shutdown.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
	Claims 5, 12, and 19 are dependent on independent claims 1, 8, and 15, respectively. The dependent claims recite “wherein publishing the regression results comprises transmitting one or more notifications to respective stakeholders through a communication platform.”  The outputting step of transmitting one or more notifications to respective stakeholders through a communications platform is recited at a high level of generality (i.e., as a general means of sending data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 6, 13, and 20 are dependent on independent claims 1, 8, and 15, respectively.  The dependent claims recite “wherein publishing the regression results comprises providing a user interface (UI) for display, the UI graphically depicting regression results as between the ML model and the previously trained ML model.” The outputting step of publishing the results by providing a user interface for display is recited at a high level of generality (i.e., as a general means of sending the data to a generic user interface) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 7 and 14 depend from dependent claims 6 and 13, respectively.  The dependent claims recite “wherein the regression results are based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained ML model.” This is merely describing at a high level of generality the type of data that links the data to a field of use.  See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Therefore, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Automated Behavioral Regression Testing, herein Jin), Pei  et al (DeepXplore: Automated Whitebox Testing of Deep Learning Systems, herein Pei), and Coelho et al (Unit Testing in Multi-agent Systems using Mock Agents and Aspects, herein Coelho). 
Regarding claim 1,
	Jin teaches a computer-implemented method (Jin, page 137, column 1, line 12 “To address this issue, we propose a novel approach called Behavioral Regression Testing (BERT).”  In other words, Behavioral Regression Testing is a computer-implemented method.)
	for automatic regression detection in [machine learning (ML) models] the method being executed by one or more processors and comprising: (Jin, Figure 4, and page 137, column 1, line 12 “To address this issue, we propose a novel approach called Behavioral Regression Testing (BERT).  Given two versions of a program, BERT identifies behavioral differences between the two versions through dynamical analysis, in three steps.  First, it generates a large number of test inputs that focus on the changed parts of the code.  Second, it runs the generated test inputs on the old and new versions of the code and identifies differences in the tests’ behavior: Third, it analyzes the identified differences and presents them to the developers.”

    PNG
    media_image1.png
    447
    593
    media_image1.png
    Greyscale

In other words, BERT is a computer-implemented method, and behavioral regression testing is automatic regression detection.)
	[determining, by an automated regression detection system (ARDS), that training of a [ML model] is complete,]
	the [ML model] comprising a version of a previously trained [ML model], and in response, automatically, by the ARDS: retrieving the [ML model], executing regression testing and detection using the [ML model], (Jin, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, V0 is previously trained version, traditional regression testing is regression testing, and run on is executing.)
	generating regression results relative to the previously trained [ML model], and publishing the regression results.  (Jin, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, run on the modified version or a program (v1) is generating regression results relative to the previously trained version, and reported to the developers is publishing the regression results.)
	Thus far, Jin does not explicitly teach machine learning (ML) models
	Pei teaches machine learning (ML) models (Pei, page 1, column 1, paragraph 2, line 1 “We design, implement, and evaluate DeepXplore, the first whitebox framework for systematically testing real-world DL systems.” In other words, DL (deep learning) systems is machine learning (ML) models.)
	Both Pei and Jin are directed to software testing.  In view of the teaching of Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pei into Jin.  This would result in being able to perform regression tests on machine learning systems.
	One of ordinary skill in the art would be motivated to do so in order to automatically perform regression tests on retrained machine learning models for large enterprises.
	Thus far, the combination of Pei and Jin does not explicitly teach determining, by an automated regression detection system (ARDS), that training of a ML model is complete.
	Coelho teaches determining, by an automated regression detection system (ARDS), that training of a ML model is complete (Coelho, page 85, column 1, paragraph 2, line 1 “Each agent unit test follows the common structure depicted in Figure 3. In step 1, the Test Suite creates the agent’s platform and whatever element needed to set up the test environment. After that, a Test Case is started.  The Test Case creates Mock Agents to every role that interacts with the Agent Under Test – in the scenario defined by the Test Case (step 2).  Next, it creates the Agent Under Test (step 3)2 and asks the Agent Monitor to be notified when the interaction between the AUT and the Mock Agents finishes (step 4).” 

    PNG
    media_image2.png
    394
    489
    media_image2.png
    Greyscale

In other words, Agent Monitor is notified when the interaction between the AUT and the Mock Agents finishes is determining… when testing/training is complete. Examiner notes that training in a machine learning model consists of repeatedly testing the model on input data and then making adjustments until the results of the testing reach a desired threshold of correct responses from the model.  When the testing is complete the training is complete.)
	Both Coelho and the combination of Pei and Jin are directed to testing software that is part of a larger enterprise. In view of the teaching of Pei and Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coelho into the combination of Pei and Jin.  This would result in being able to automatically monitor software to know when testing/training is complete.
	One of ordinary skill in the art would be motivated to do this in order to automate the beginning of regression testing.
Regarding claim 5,
	The combination of Coelho, Pei and Jin teach the method of claim 1,
	wherein publishing the regression results comprises transmitting one or more notifications to respective stakeholders through a communication platform.  (Jin, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, reported to the developers is transmitting one or more notifications to respective stakeholders.)
Regarding claim 6,
	The combination of Coelho, Pei and Jin teach the method of claim 1,
	wherein publishing the regression results comprises providing a user interface (UI) for display, the UI graphically depicting regression results as between the ML model and the previously trained ML model.  (Pei, page 8, column 1, paragraph 3, line 1 “We implement DeepXplore using TensorFlow 1.0.1 [5] and Keras 2.0.3 [16] DL frameworks. Our implementation consists of around 7,086 lines of Python code.  Our code is built on TensorFlow/Keras but does not require any modifications to these frameworks.”  In other words, Keras is an API that provides a user interface, and can depict regression in graphs.)13.	Claims 8, and 12-13 are non-transitory computer-readable storage medium claims corresponding to computer-implemented method claims 1, and 5-6, respectively. Otherwise, they are the same. It is implicit that a computer-implemented method requires a non-transitory computer-readable storage medium and one or more processors in order to execute.  Therefore, claims 8, and 12-13 are rejected for the same reasons as claims 1, and 5-6, respectively.
Claims 15, and 19-20 are system claims corresponding to computer-implemented method claims 1, and 5-6, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a computing device, and a computer-readable storage device capable of storing instructions in order to execute.  Therefore, claims 15, and 19-20 are rejected for the same reasons as claims 1, and 5-6, respectively.
Claims 2-3, 7, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Pei, Coelho, and Nguyen et al (Automated Detection of Performance Regressions Using Statistical Process Control Techniques, herein Nguyen).
Regarding claim 2,
	The combination of Coelho, Pei and Jin teach the method of claim 1,
	Thus far, the combination of Coelho, Pei and Jin does not explicitly teach wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).
	Nguyen teaches wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).  (Nguyen, page 299, column 1, paragraph 1, line 1 “The goal of performance regression testing is to check for performance regressions in a new version of a software system.” And, page 300, column 1, paragraph 2, line 1 “The contributions of this paper are:
We propose an approach based on control charts to identify performance regressions.
We derive effective solutions to satisfy the two assumptions of control charts about non-varying load and normality of the performance counters.
We show that our approach can automatically identify performance regressions by evaluating its accuracy on a large enterprise system and an open-source software system.”
And, page 300, column 2, paragraph 5, line 1 “Normality of process output.  Process output usually has a linear relationship with the process input.  This linear relation leads to a normal distribution of the process output which is the main underlying statistical foundation of control charts.” In other words, regression testing is regression testing, and using a normal distribution is using a Gaussian process.)
	Both Nguyen and the combination of Coelho, Pei and Jin are directed to regression testing of software.  In view of the teaching of the combination of Coelho, Pei and Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nguyen into the combination of Coelho, Pei and Jin.  This would result in being able to use a statistical process for evaluation in the regression testing.
	One of ordinary skill in the art would be motivated to do this in order to speed up the time it takes to perform regressing testing by using statistical methods.
Regarding claim 3, 
	The combination of Nguyen, Coelho, Pei and Jin teach the method of claim 2, 
	wherein the variance comprises one or more of a negative-side variance indicating regression of the ML model relative to the previously trained ML model, and a positive-side variance indicating improvement of the ML model relative to the previously trained model. (Nguyen, Figure 2, and page 301, column 2, paragraph 1, line 1 “Detect performance regressions.  After the tests are done, the test engineers have to analyze the performance counters.  They compare the counters of the new version with the existing version.  The runs/counters of the existing version are called the baseline runs/counters.  The runs/counters of the new version are called the target runs/counters.  If the target counters are similar to the baseline counters, the test will pass, i.e., there is no performance regression.  Otherwise, the test engineers will alert the developers about the potential of performance regression in the new version.  For example, if the baseline run uses 40% of CPU on average and the target run uses 39% of CPU on average, the new version should be acceptable.  However, if the target run uses 55% of CPU on average, there is likely a performance problem with the new version.”

    PNG
    media_image3.png
    229
    878
    media_image3.png
    Greyscale

In other words, baseline is previously trained ML model, target is ML model, 40% CPU use is baseline average, 39% CPU on average is positive-side variance, and 55% is negative-side variance.)
Regarding claim 7,
	The combination of Nguyen, Coelho, Pei and Jin teach the method of claim 6,
	wherein the regression results are based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained model. (Nguyen, Figure 2, and page 301, column 2, paragraph 1, line 1 “Detect performance regressions.  After the tests are done, the test engineers have to analyze the performance counters.  They compare the counters of the new version with the existing version.  The runs/counters of the existing version are called the baseline runs/counters.  The runs/counters of the new version are called the target runs/counters.  If the target counters are similar to the baseline counters, the test will pass, i.e., there is no performance regression.  Otherwise, the test engineers will alert the developers about the potential of performance regression in the new version.  For example, if the baseline run uses 40% of CPU on average and the target run uses 39% of CPU on average, the new version should be acceptable.  However, if the target run uses 55% of CPU on average, there is likely a performance problem with the new version.” In other words, compare counters of the new version with the existing version is based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained model.)	
Claims 9, 10 and 14 are computer-readable storage medium claims corresponding to computer-implemented method claims 2, 3 and 7, respectively.  Otherwise, they are the same.  Therefore, claims 9, 10 and 14 are rejected for the same reasons as claims 2, 3 and 7, respectively.
Claims 16 and 17 are system claims corresponding to computer-implemented method claims 2 and 3, respectively.  Otherwise, they are the same.  Claims 16 and 17 are rejected for the same reasons as claims 2 and 3, respectively.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Pei, Coelho, Nguyen, and Jimenez et al (quiho: Automated Performance Regression Testing Using Inferred Resource Utilization Profiles, herein Jimenez).
Regarding claim 4,
	The combination of Nguyen, Coelho, Pei and Jin teach the method of claim 1,
	Thus far, the combination of Nguyen, Coelho, Pei and Jin does not explicitly teach wherein determining that training of a ML model is complete comprises determining that a container within which the ML model is trained in a ML server is shutdown.  
	Jimenez teaches wherein determining that training of a ML model is complete comprises determining that a container within which the ML model is trained in a ML server is shutdown.   (Jimenez, Figure 2, and page 275, column 2, paragraph 2 “The advent of cloud computing allows us to solve (1) using solutions like KVM [15] or software containers [16]. ChameleonCloud [17], CloudLab [18, 19] and Grid5000 [20] are examples of bare-metal-as-a-service infrastructure available to researchers that can be used to automate regression testing pipelines for the purposes of investigating new approaches.”

    PNG
    media_image4.png
    419
    562
    media_image4.png
    Greyscale

In other words, software container is container, and can be used to automate regression testing pipelines is determining the model is trained and is shutdown.)
	Both Jimenez and the combination of Nguyen, Coelho, Pei and Jin are directed to automated regression testing of software.  In view of the teaching of the combination of Nguyen, Coelho, Pei and Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jimenez into the combination of Nguyen, Coelho, Pei and Jin.  This would result in being able to use inferred resource utilization profiles and software tools such as containers for regression testing.
	One of ordinary skill in the art would be motivated to do this in order to speed up the regression testing pipeline.
Claim 11 is a computer-readable storage medium claim corresponding to a computer-implemented method claim 4.  Otherwise, they are the same.  Therefore, Claim 11 is rejected for the same reasons as claim 4.
Claim 18 is a system claim corresponding to a computer-implemented method claim 4.  Otherwise, they are the same.  Therefore, Claim 18 is rejected for the same reasons as claim 4.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124